DETAILED ACTION

The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA 

Amendment 
1- The amendment filed on 05/26/2022 has been entered and fully considered. Claims 1-4 and 6-10 remain pending in the application, where independent Claim has been amended.

Examiner’s Amendment
	2- An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in a telephone interview with Attorney D. Sengupta (LR. No. L0578) on 06/21/2022.

The application has been amended as follows: 
Claim 1. (Currently Amended) -- A laser collimation-measuring system, comprising:
a first laser source;
a second laser source;
a light combining device;,
a collimator; and
a light divergence device,
wherein the first laser source and the second laser source emit a first laser and a second laser, respectively, to the light combining device;  
wherein the first laser and the second laser are transmitted from the light combining device as a third laser and a fourth laser, respectively,  
wherein the third laser partially overlaps the fourth laser, 
wherein the collimator is disposed in a light path of the third and fourth lasers and positioned between the light combining device and the laser divergence device,
wherein the laser divergence device is a conical mirror, 
wherein a conical tip of the conical mirror faces the light combining device,  wherein the third laser and the fourth laser are incident on the conical tip after passing through a collimator, and
wherein the third and fourth lasers incident on the conical tip are scattered at a conical bottom of the conical mirror through divergence of the conical mirror, 
such that laser collimation-measuring system measures planeness via an interference method including a uniform plane light intensity in an overlapping portion. –


Claim 9. (Currently Amended) --  The laser collimation-measuring system according to claim 8, wherein: 
wherein the first ellipse has a first long axis, the second ellipse has a second long axis and the third ellipse has a third long axis, and 
wherein the first long axis, the second long axis and the third long axis intersect at a second intersection point to form six 60° angles such that an overlapping portion of the first to third ellipses forms a circular shape.--

Claim 10. (Currently Cancelled)

All the other claims are entered as filed by Applicants on 05/26/2022


Response to Arguments

3- Examiner has considered applicants’ proposed amendments and submits they have overcome all the Abstraction objection, the 35 USC 112(b), 102 and 103 rejections previously set forth in the non final office action mailed on 12/03/2021. 

Allowable Subject Matter

4- Claims 1-4 and 6-9 are allowed. 
The following is an examiner's statement of reasons for allowance:
As to independent apparatus claim 1, the prior art of record, taken either alone or in combination, fails to disclose or render obvious:
A laser collimation-measuring system, comprising: a first laser source; a second laser source, a light combining device; a collimator; and a light divergence device… wherein the first laser and the second laser are transmitted from the light combining device as a third laser and a fourth laser, respectively, wherein the third laser partially overlaps the fourth laser, and wherein the collimator is disposed in a light path of the third and fourth lasers and positioned between the light combining device and the laser divergence device and 
wherein the laser divergence device is a conical mirror, 
wherein a conical tip of the conical mirror faces the light combining device,  wherein the third laser and the fourth laser are incident on the conical tip after passing through a collimator, and
wherein the third and fourth lasers incident on the conical tip are scattered at a conical bottom of the conical mirror through divergence of the conical mirror, 
such that laser collimation-measuring system measures planeness via an interference method including a uniform plane light intensity in an overlapping portion
.

in combination with the other limitations.
The closest prior art found that pertains to the invention, with emphasis added, is Zhang, Liu and Chen. However, the prior art fail to teach, suggest or render obvious the entire invention as claimed.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee. Such submissions should be clearly labeled "Comments on Statement of Reasons for Allowance."








Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MOHAMED AMARA whose telephone number is (571)272-7847.  The examiner can normally be reached on Monday-Friday: 9:00-17:00.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Tarifur Chowdhury can be reached on (571)272-2287.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/Mohamed K AMARA/
Primary Examiner, Art Unit 2886